DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: AZ.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 42, seen on page 20 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0043] in line 24 states, “A second adjustable piston side 27.1,” succeeding paragraph [0044] in line 9 states, “a control line 27.1,” provided page 19 of the specification states, “37.1 control line,” the examiner suggests amending line 9 of paragraph [0044] to “a control line 37.1,”.
Paragraph [0048] in line 2 states, “distinguishing device 4,” paragraph [0041] previously identified crankshaft as element 4, provided page 20 of the specification states, “48 distinguishing device, “ the examiner suggests amending line 2 of paragraph [0048] to “distinguishing device 48.”
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 in line 3 states, “by a comparison of status data of said VCR connecting rod determined,” this appears to be a sentence fragment or an unfinished sentence.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 in line 5 states, “status data of said combustion engine, the rotational speed and/or torque,” this sentence is fragmented and lacks cohesiveness. The examiner suggests amending claim 10 in line 5 to state status data of said combustion engine comprising  a rotational speed and/or a torque.
Claim 10 in line 3 states, “connecting rod long end,” however the specification on page 18 for instance discloses “a connecting rod large end,” the examiner thinks the connecting rod long end should be amended to a connecting rod large end.
Claim 11 line 2 should be amended to state, “wherein a sensor device is present on said internal combustion engine.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the defective component," in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending claim 2 to state, “ a defective component.”
Claim 4 in line 3 states, “at least one predetermined control signal,” claim 4 depends from claim 3, where claim 3 in line 3 states, “at least one predetermined control signal in line 3,” claim 4 as written is unclear if it is introducing a new predetermined control signal or if it is the same predetermined control signal referenced in claim 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 in lines 3-4 states, “a switching position of said actuation circuit,” claim 4 depends from claim 3, where claim 3 in lines 3-4 states, “a predetermined switching position of said actuation circuit,” claim 4 as written is unclear if it is introducing a new predetermined control signal or if it is the same predetermined control signal referenced in claim 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "said identified defective component" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said identified defective components" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 in line 8 states, “a fault routine stored in a storage device,” claim 4 depends from claim 3, where claim 3 in lines 5-6 states, “a fault routine stored in a storage device,” claim 4 as written is unclear if it is introducing a new fault routine stored in a storage device or if it is the same fault routine stored in a storage device referenced in claim 3.
Claim 5 recites the limitation "the actual position of said VCR connecting rod" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the state of a component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the individual switching position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the engine performance data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the target position of said VCR connecting rod" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the target state" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "determined engine performance data" in line 7.  Claim 6 in line 4 previously states, “the engine performance data,” claim 4 as written is unclear whether the determined engine performance data is the same or different than the engine performance data previously recited.
Claim 7 recites the limitation "said actuation device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the switching position" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the defective component," in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said actuation circuit," in lines 4 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the defect-dependent actuation," in line 4 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 as written is unclear as to how much of the first clause of the claim is included or excluded by the subsequent or, as well as and/or statements. In particular claim 8, recites: 
(First Clause) a method for operating an actuation circuit of a VCR connecting rod of an internal combustion engine comprising the steps of: determining a defect of said actuation circuit by use of a detection device and generating a predetermined control signal for the defect-dependent actuation of said actuation circuit 
(Subsequent 2nd and 3rd clauses) or shut down of said internal combustion engine and/or for generating a defect display signal in order to deliver an optical and/or acoustic fault display. 
For instance with respect to the 2nd clause, “or shut down of said internal combustion engine,” does the claim require,”a method for operating an actuation circuit of a VCR connecting rod of an internal combustion engine comprising the steps of: shut down of said internal combustion engine,” or “a method for operating an actuation circuit of a VCR connecting rod of an internal combustion engine comprising the steps of: determining a defect of said actuation circuit by use of a detection device and generating a predetermined control signal for shut down of said internal combustion engine.” ?
Claim 9 recites the limitation "the target position," in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the actual position," in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the actual position," in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 as written is unclear when deciding how the 1st, 2nd and 3rd clauses should be combined. 
(First Clause): wherein the target position of said VCR connecting rod is determined by a comparison of status data of said VCR connecting rod determined
(Second Clause): and/or of said internal combustion engine to correspondingly stored status data, where the actual position of said VCR connecting rod is determined directly
(Third Clause): and/or indirectly and a defect can be determined by comparing the target position to the actual position. 
For instance in the case where only the first and third clauses are required by the claim the third clause forms a sentence fragment and is unclear as to what the term “indirectly,” applies to. Further, again as seen in the 112b rejection of claim 8 it is unclear whether the entire first clause or a portion of the first clause is meant to be combined with the second and/or third clause.
Claim 10 recites the limitation "the status data," in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the target position," in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the oil pressure," in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the connecting rod long end," in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the state of actuation of the associated oil pump," in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the determined status data," in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether the “determined status data,” is in reference to the “the status data,” mentioned in line 2 of claim 10.
Claim 10 recites the limitation "the rotational speed and/or the torque,” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 as written is unclear when deciding how the 1st, 2nd and 3rd clauses should be combined. 
(First Clause): wherein the status data of said VCR connecting rod determined for determining the target position comprises the oil pressure as the connecting rod long end 
(Second Clause): and/or the state of actuation of the associated oil pump
(Third Clause): and/or the determined status data of said combustion engine, the rotational speed and/or the torque. The examiner suggests amending claim 10 to state the following or similar language, “wherein the status data of said VCR connecting rod determined for determining the target position comprises: the oil pressure as the connecting rod long end, and/or the state of actuation of the associated oil pump, and/or the determined status data of said combustion engine including  a rotational speed and/or  a torque.
Claim 11 recites the limitation "a sensor device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 previously recites “a sensor device,” in line 2, and again recites “a sensor device,” in line 3. The claim as written is unclear to whether the sensor device recited in line 3 is the same or a different sensor device seen recited in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 12, in line 2 states, “after determining predetermined defects by operating said actuation circuit,” it is unclear how something is predetermined or at what point in system operation it is predetermined if the value is determined by operating an operation circuit.
Claim 12 in line 3, as well as claim 13 in lines 2-3 both state, “a stable position,” it is unclear what is required by the claim limitation to be considered a stable position.
Claim 12 in line 4 recites the limitation "the short position.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites, “predetermined defects,” in line 2, later reciting “the defect,” in line 5. Where claim 8 previously recited “determining a defect,” in line 4. It is unclear whether “the defect,” recited in line 5 of claim 15 is in reference to, “predetermined defects,” recited in line 2, or “a defect,” recited in claim 8. Further, it is unclear whether “predetermined defects,” recited in line 2 of claim 12 is inclusive or exclusive of “a predetermined defect,” recited in claim 8.
Claim 12 in lines 4-5 recites, “the short position of said VCR connecting rod is given precedence,” it is unclear what is meant by giving the “precedence,” to the short position.
Claim 13 in line 3 recites the limitation "the long position.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 in line 3 recites the limitation "the defective component.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 in line 3 recites the limitation "the defective components.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 in lines 5-6 states, “a stable position,” it is unclear what is required by the claim limitation to be considered a stable position.
Claim 15 in line 6 states, “(safe position),” provide these terms are included in parenthesis it is not clear whether they are actually claim limitations.
Claim 15 in the table states, “(passage flow),” provide these terms are included in parenthesis it is not clear whether they are actually claim limitations.
Claim 15 in the table states “defect (passage flow),” it is not clear which passage is detected as in a none flow or uncontrolled state.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaus Daut DE 102013210494 A1 (Klaus).
Regarding claim 1, Klaus (Abstract, Fig. 1, for all text references please refer to the provided machine translation) discloses a control device for a VCR connecting rod which can be operated by way of an actuation circuit wherein a detection device is provided for determining a defect of said actuation circuit (Page 4, Furthermore, each cylinder unit should be assigned a knock sensor, which transmits a knock signal to the control device. An evaluation software can then determine via the crankshaft sensor on which cylinder unit a faulty circuit occurs. Alternatively, it is also possible, each cylinder unit in the crankcase of the reciprocating internal combustion engine to assign a displacement sensor, the position of the respective piston in the bottom dead center determined. From this it can then be deduced which positions the respective pistons and thus the adjusting devices occupy. 
Page 5, In the context of the method, knock sensors and a crankshaft sensor can furthermore be provided, via which a misalignment of one of the adjusting devices is detected.
Page 3, Thus, if in the cylinder unit, which is assigned to this switching device, a faulty circuit has occurred, it is by the orders, a faulty circuit has occurred, then a reset mode is triggered by the actuating pulse for this cylinder unit, which is used to approximate the position of this adjustment to the Adjustment of the other cylinder units leads. Therefore, it is understood that that the faulty circuit detected by the knock sensor is the hydraulic circuit of the switching device which actuates the adjusting device).
Regarding claim 2, Klaus discloses the limitations of claim 1, where Klaus further discloses wherein said detection device comprises a distinguishing device for identifying the defective component (Page 4; Furthermore, each cylinder unit should be assigned a knock sensor, which transmits a knock signal to the control device. An evaluation software can then determine via the crankshaft sensor on which cylinder unit a faulty circuit occurs. Therefore, control arrangement of Klaus discloses a means for distinguishing on which cylinder the defective hydraulic circuit is occurring).
Regarding claim 3, Klaus discloses the limitations of claim 1 as discussed previously, where Klaus further discloses wherein a fault management device is provided and configured in such a way that it outputs at least one predetermined control signal for effecting a predetermined switching position of said actuation circuit after said detection device has determined a defect in dependence of a fault routine stored in a storage device. (Figs. 4-7; Page 4, a control device a malposition detects the adjustment of one or more cylinder units with respect to the position of the adjusting units of the other cylinder units that due to this in a reset mode of the actuating pulse is modified such that it corresponds to one of the thresholds of the switching device and that the position of the at least one device which has a malposition, is adapted by one or more switching operations of at least one switching direction to the position of the other devices; Page 10, a control device is a misalignment of adjusting ( 7 ) one or more cylinder units with respect to the position of the adjusting units (7 ) of the other cylinder units detects that due to this, in a reset mode, the actuating pulse is modified such that it corresponds to one of the response thresholds of the switching devices ( 32 ) and that the position of the at least one adjusting device ( 7 ), which has a malposition, by one or more switching operations of the at least one switching device ( 32 ) to the position of the other adjustment devices ( 7 ) is adjusted; Page 5, A corresponding logic is stored in the evaluation software to bring about a meaningful sequence of switching operations for each individual case;  Therefore, Klaus discloses where the control arrangement modifies an actuating pulse considered to be the predetermined control signal for effecting a predetermined switching operating of the switching device in the actuation circuit such as positions corresponding to A and B seen in figures 4-7 after said detection device has determined a misalignment or malposition considered to be a defect in dependence of the fault detection and correction routine, where the logic of the control arrangement is stored in the evaluation software). 
Regarding claim 4, Klaus discloses the limitations of claims 1 and 3, as discussed previously where Klaus further discloses wherein said fault management device is configured in such a way that it outputs at least one predetermined control signal for assuming a switching position of said actuation circuit associated with said identified defective component or said identified defective components, respectively, in dependence of said identified defective component or said identified defective components, respectively, and in dependence of a fault routine stored in a storage device (Page 4, Furthermore, each cylinder unit should be assigned a knock sensor, which transmits a knock signal to the control device. An evaluation software can then determine via the crankshaft sensor on which cylinder unit a faulty circuit occurs. Alternatively, it is also possible, each cylinder unit in the crankcase of the reciprocating internal combustion engine to assign a displacement sensor, the position of the respective piston in the bottom dead center determined. From this it can then be deduced which positions the respective pistons and thus the adjusting devices occupy. Page 5, In the context of the method, knock sensors and a crankshaft sensor can furthermore be provided, via which a misalignment of one of the adjusting devices is detected.
Page 3, Thus, if in the cylinder unit, which is assigned to this switching device, a faulty circuit has occurred, it is by the orders, a faulty circuit has occurred, then a reset mode is triggered by the actuating pulse for this cylinder unit, which is used to approximate the position of this adjustment to the Adjustment of the other cylinder units leads. Therefore, it is understood that that control arrangement of Klaus is configured to output a predetermined reset mode based on an actuating pulse of specific cylinder unit for assuming a switching position of the actuating circuit associated with the identified defective cylinder unit(s)).
Regarding claim 5, Klaus discloses the limitations of claim 1 as discussed previously, were Klaus further discloses wherein said detection device comprises a sensor device for determining the actual position of said VCR connecting rod and/or a sensor device for determining the state of a component or of components of said actuation circuit (Page 4, Furthermore, each cylinder unit should be assigned a knock sensor, which transmits a knock signal to the control device. An evaluation software can then determine via the crankshaft sensor on which cylinder unit a faulty circuit occurs. Alternatively, it is also possible, each cylinder unit in the crankcase of the reciprocating internal combustion engine to assign a displacement sensor, the position of the respective piston in the bottom dead center determined. From this it can then be deduced which positions the respective pistons and thus the adjusting devices occupy. 
Page 5, In the context of the method, knock sensors and a crankshaft sensor can furthermore be provided, via which a misalignment of one of the adjusting devices is detected; Page 3, Thus, if in the cylinder unit, which is assigned to this switching device, a faulty circuit has occurred, it is by the orders, a faulty circuit has occurred, then a reset mode is triggered by the actuating pulse for this cylinder unit, which is used to approximate the position of this adjustment to the Adjustment of the other cylinder units leads).
Regarding claim 7, Klaus discloses the limitations of claims 1 and 2, where Klaus (Abstract) further discloses wherein said actuation device comprises a control valve (32, 34) and that said distinguishing device is configured in such a way that, once a defect has been determined, it generates a signal for changing the switching position of said control valve in order to identify the defective component of said actuation circuit (Page 3, Thus, if in the cylinder unit, which is assigned to this switching device, a faulty circuit has occurred, it is by the orders, a faulty circuit has occurred, then a reset mode is triggered by the actuating pulse for this cylinder unit, which is used to approximate the position of this adjustment to the Adjustment of the other cylinder units leads; Page 10, a control device is a misalignment of adjusting ( 7 ) one or more cylinder units with respect to the position of the adjusting units (7 ) of the other cylinder units detects that due to this, in a reset mode, the actuating pulse is modified such that it corresponds to one of the response thresholds of the switching devices ( 32 ) and that the position of the at least one adjusting device ( 7 ), which has a malposition, by one or more switching operations of the at least one switching device ( 32 ) to the position of the other adjustment devices ( 7 ) is adjusted).
Regarding claim 8, Klaus discloses a method for operating an actuation circuit of a VCR connecting rod of an internal combustion engine comprising the steps of: determining a defect of said actuation circuit by use of a detection device and generating a predetermined control signal for the defect-dependent actuation of said actuation circuit (Page 4, Furthermore, each cylinder unit should be assigned a knock sensor, which transmits a knock signal to the control device. An evaluation software can then determine via the crankshaft sensor on which cylinder unit a faulty circuit occurs. Alternatively, it is also possible, each cylinder unit in the crankcase of the reciprocating internal combustion engine to assign a displacement sensor, the position of the respective piston in the bottom dead center determined. From this it can then be deduced which positions the respective pistons and thus the adjusting devices occupy. 
Page 5, In the context of the method, knock sensors and a crankshaft sensor can furthermore be provided, via which a misalignment of one of the adjusting devices is detected.
Page 3, Thus, if in the cylinder unit, which is assigned to this switching device, a faulty circuit has occurred, it is by the orders, a faulty circuit has occurred, then a reset mode is triggered by the actuating pulse for this cylinder unit, which is used to approximate the position of this adjustment to the Adjustment of the other cylinder units leads. Page 10, a control device is a misalignment of adjusting ( 7 ) one or more cylinder units with respect to the position of the adjusting units (7 ) of the other cylinder units detects that due to this, in a reset mode, the actuating pulse is modified such that it corresponds to one of the response thresholds of the switching devices ( 32 ) and that the position of the at least one adjusting device ( 7 ), which has a malposition, by one or more switching operations of the at least one switching device ( 32 ) to the position of the other adjustment devices ( 7 ) is adjusted).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus Daut DE 102013210494 A1 (Klaus) in view of Nowak et al. DE 102010032487 A1 (Nowak).
Regarding claim 6, Klaus discloses the limitations of claim 1 as discussed previously.
Klaus fails to disclose wherein a storage device with a status protocol stored for the individual switching position of said actuation circuit in dependence of the engine performance data is provided and an evaluation device is provided which determines the target position which determines the target position of said VCR connecting rod.
Nowak however discloses wherein a storage device with a status protocol stored for the individual switching position of said actuation circuit in dependence of the engine performance data is provided and an evaluation device is provided which determines the target position which determines the target position of said VCR connecting rod (pars [0010-0011, 0016-0019, [0043] and [0046] discloses where control device 56 provides a storage means with a status protocol for controlling a switching position of an actuating device or a component of the actuating device in dependence of engine performance data is provided and an evaluation device is provided which sets or determines a target compression ratio of associated with a VCR connecting rod).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller of Klaus by the disclosure of Nowak as to provide a status protocol to the instructions stored in the software of Klaus for the individual switching position of said actuation circuit in dependence of the engine performance data is provided and an evaluation device is provided which determines the target position such that if a malfunction of the actuating device occurs due to wear and a desired target compression ratio of the cylinder can no longer be set by means of the actuating device, it is desirable to ensure at least a certain basic functionality of the actuating device and thus of the reciprocating piston engine Switching off the reciprocating piston machine can be avoided and further operation of the same can be maintained without damaging the reciprocating piston machine and the actuating device as well as undesirably high levels Emissions and an undesirably high fuel consumption of the reciprocating piston engine comes as discussed by Nowak in paragraph [0045].
Regarding claims 9 and 12, Klaus discloses the limitations of claims 1 and 8 as discussed previously.
Klaus fails to disclose wherein the target position of said VCR connecting rod is determined by a comparison of status data of said VCR connecting rod determined, where the actual position of said VCR connecting rod is determined directly; wherein after determining predetermined defects by operating said actuation circuit, said VCR connecting rod is moved to a stable position, where the short position of said VCR connecting rod is given precedence of the defect.
Nowak however discloses wherein the target position of said VCR connecting rod is determined by a comparison of status data of said VCR connecting rod determined, where the actual position of said VCR connecting rod is determined directly (par [0043]); wherein after determining predetermined defects by operating said actuation circuit, said VCR connecting rod is moved to a stable position, where the short position of said VCR connecting rod is given precedence of the defect (par [0046-0047] discloses where in an error state the compression ratio is set to a minimum adjustable compression ratio, where a minimum compression ratio is understood to correspond with a reduced displacement of the piston within the cylinder, which is associated with a shortened position of the connecting rod actuator).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the control arrangement of Klaus as to include the target position of said VCR connecting rod determined by a comparison of status data of said VCR connecting rod determined, where the actual position of said VCR connecting rod is determined directly such that if a malfunction of the actuating device occurs due to wear and a desired target compression ratio of the cylinder can no longer be set by means of the actuating device, it is desirable to ensure at least a certain basic functionality of the actuating device and thus of the reciprocating piston engine Switching off the reciprocating piston machine can be avoided and further operation of the same can be maintained without damaging the reciprocating piston machine and the actuating device as well as undesirably high levels Emissions and an undesirably high fuel consumption of the reciprocating piston engine comes as discussed by Nowak in paragraph [0045].
Regarding claim 11, Klaus in view of Nowak disclose the limitations of claims 8 and 9 as discussed previously, where Klaus further discloses wherein a sensor device present on said internal combustion engine in particular a knock sensor (pages 4, 5, 9 and 10).
Regarding claim 13, Klaus in view of Nowak disclose the limitations of claims 8 and 9 as discussed previously.
Klaus fails to state that when a VCR connecting rod is moved to a stable position corresponding to a long position of a VCR connecting rod, then the available performance of an internal combustion engine is lowered to a predetermined lower level. However, the examiner takes official notice that it is well known in the art that when a connecting rod of a VCR controlled piston is extended the compression ratio and therefore the available power is reduced. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to extend a VCR connecting rod to a longer position for reducing an engine power level to desired lower level.
Regarding claim 14, Klaus in view of Nowak disclose the limitations of claims 8 and 9 as discussed previously, where Klaus further discloses wherein said actuation circuit comprises a control valve (32, 34) and the defective component or the defective components is/are determined by switching said control valve (Figs. 4-7; Page 4, a control device a malposition detects the adjustment of one or more cylinder units with respect to the position of the adjusting units of the other cylinder units that due to this in a reset mode of the actuating pulse is modified such that it corresponds to one of the thresholds of the switching device and that the position of the at least one device which has a malposition, is adapted by one or more switching operations of at least one switching direction to the position of the other devices; Page 10, a control device is a misalignment of adjusting ( 7 ) one or more cylinder units with respect to the position of the adjusting units (7 ) of the other cylinder units detects that due to this, in a reset mode, the actuating pulse is modified such that it corresponds to one of the response thresholds of the switching devices ( 32 ) and that the position of the at least one adjusting device ( 7 ), which has a malposition, by one or more switching operations of the at least one switching device ( 32 ) to the position of the other adjustment devices ( 7 ) is adjusted; Page 5, A corresponding logic is stored in the evaluation software to bring about a meaningful sequence of switching operations for each individual case).




Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaus Daut DE 102013210494 A1 (Klaus) in view of Nowak et al. DE 102010032487 A1 (Nowak) further in view of Boyer et al. US 20030177987 A1 (Boyer).
Regarding claim 10, Klaus in view of Nowak disclose the limitations of claim 8 as discussed previously, where Klaus in page further discloses a crankshaft sensor can furthermore be provided, via which a misalignment of one of the adjusting devices is detected.
Klaus fails to disclose wherein the status data of said VCR connecting rod determined for determining the target position comprises the oil pressure at the connecting rod long end and/or the determined status data of said combustion engine, the rotational speed and/or the torque.
Boyer (Figs. 2) however discloses wherein the status data of said VCR connecting rod determined for determining the target position comprises the oil pressure at the connecting rod long end and/or the determined status data of said combustion engine, the rotational speed and/or the torque (pars [0035-0040; 0063-0064] discloses where a fluid pressure is detected in an accumulator where, the pressurized fluid is used to adjust the positioning of a connecting rod through pressurizing the connecting rod at the long end. Therefore, one could easily infer from the accumulator pressure the pressure of the oil at the connecting rod long end; Further, paragraphs [0048-0049, 0069-0078] disclose both an engine speed sensor and a torque sensor).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the control arrangement of Klaus as to include as part of the VCR connecting rod control logic a fluid pressure value associated with the location of activation of the connecting rod and/or a speed or torque value associated with the engine in order to prevent undesirable torque fluctuations as discussed in paragraphs [0006, 0010-0011 and 0127] of Boyers.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, Klaus (Fig. 1) discloses an actuation circuit multi-path control valve (32, 34) considered to be analogous to first and second return flow valves. Klaus fails to disclose first and second check valves, however references seen in the citation of pertinent prior art disclose a VCR connecting rod with first and second check valves.
Futher, Nowak in paragraph [0049] discloses where a VCR connecting rod can be set to the malfunction state upon detection of a leak of hydraulic fluid.
Klaus in view of Nowak fail to disclose the table as seen in claim 15, the examiner is of the opinion that if the conditions under which a given safe position is actuated seen in Table 15 were to be clearly defined in the claim, the claim could be based on subject matter that is not obvious based on the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4834031 A discloses lowering a compression ratio due to abnormal operation of an engine.
US 20150075497 A1 discloses first and second check valves used in a hydraulic actuation system for a VCR connecting rod.
US 20150260094 A1 discloses first and second check valves used in a hydraulic actuation system for a VCR connecting rod.
US 20170022895 A1 discloses first and second check valves used in a hydraulic actuation system for a VCR connecting rod.
US 20180052077 A1 discloses detecting abnormality in VCR engine, where paragraph [0099] discusses an abnormality occurring due to irregular supply of hydraulic oil which results in a variable-length connecting rod becoming stuck in a high compression or low compression state.
US 2873728 A in figure 2 discloses a similar hydraulic control arrangement of a piston in a connecting rod.
US 20100294244 A1 discloses a similar hydraulic control arrangement of a piston in a connecting rod.
US 20110226220 A1 discloses two chambers biasing a hydraulically adjusted connecting rod in a VCR type engine.
AT 15006 U2 discloses a similar hydraulic control arrangement of a piston in a connecting rod.
WO 2016203047 A1 discloses a similar hydraulic control arrangement of a piston in a connecting rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747